Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered October 16, 1995, convicting him of illegal possession of a vehicle identification number, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence supporting his conviction for illegal possession of a vehicle identification number was legally insufficient is unpreserved for appellate review (see, CPL 470.05 [2]; People v Tallarine, 223 AD2d 738). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.